Citation Nr: 1034522	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to an annual clothing allowance for 2007 under the 
provisions of 38 C.F.R. § 3.810.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel






INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 administrative decision by the 
Department of Veterans Affairs Medical Center in Wichita, Kansas 
(VAMC).

The appeal is REMANDED to the VAMC in Wichita, Kansas.  VA will 
notify the appellant if further action is required. 


REMAND

Apparently prior to certification of the present appeal to the 
Board, the North Little Rock, Arkansas Regional Office (RO) 
associated with the claims file an October 2007 report of VA 
examination pertaining to the Veteran's service-connected 
fracture, right femur with leg shortening and slight right knee 
disability, for which he seeks a related annual clothing 
allowance.  This report pertains to the Veteran's wearing of his 
prescribed knee brace.  The Veteran did not waive initial RO 
consideration of this evidence and it appears pertinent to his 
claim for an annual clothing allowance.  See 38 C.F.R. § 
20.1304(c).  As such this evidence must be returned for 
consideration, and if the benefit sought remains denied, for 
issuance of a supplemental statement of the case.  See 38 C.F.R. 
§ 19.31 (2009).

In light of the remand, additional records should be obtained and 
associated with the claims file in order to have a more complete 
record.  The Board has reviewed the claims file in its entirety 
and notes that it does not contain the Veteran's claim for a 
clothing allowance.  Upon remand, the VAMC is advised to 
associate this and any other pertinent records with the claims 
file.

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A review of the record fails to disclose that the Veteran was 
provided notice of the evidence and information necessary to 
substantiate his claim, as well as his and VA's respective 
responsibilities for obtaining evidence in support thereof.  Upon 
remand of this matter, such notice should be provided.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the 
evidence and information necessary to 
substantiate his claim for an annual clothing 
allowance, as well as his and VA's respective 
responsibilities for obtaining evidence in 
support thereof.

2.  Obtain and associate with the claims file 
all information relevant to the Veteran's 
claim for an annual clothing allowance for 
2007, including, but not limited to: his 
initial application.

3.  When the development requested has been 
completed to the extent possible, the case 
should again be reviewed by the VAMC on the 
basis of the October 2007 VA examination 
report and any additional evidence associated 
with the claims file, if any.  If the benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


